          Case 1:21-cv-10265-ADB Document 33 Filed 05/07/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                              CIVIL ACTION NO. 1:21-CV-10265-MBB


WILLIAM VEAL,
          Plaintiff,

v.

COMMISSIONER OF BOSTON CENTERS FOR
YOUTH & FAMILIES, CITY OF BOSTON,
MARTIN JOSEPH WALSH,
WILLIAM MORALES,
MICHAEL SULPRIZIO,
LORNA BOGNANNO,
THOMAS BOWE C.P.A PC,
THOMAS BOWE, BONNIE WALLACE,
JANE DOE and JOHN DOE
           Defendants.



         DEFENDANTS’ MOTION FOR LEAVE TO EXCEED THE PAGE LIMIT

        Pursuant to Local Rule 7.1(b)(4), Defendant City of Boston (the “City”); Boston Centers

For Youth & Families (“BCYF”), a City department; Martin Joseph Walsh, the Mayor of the City

of Boston from 2014 to 2021; William Morales (“Morales”), the Commissioner of the BCYF;

Michael Sulprizio (“Sulprizio”), the former Deputy Commissioner of the BCYF; and Lorna

Bognanno (“Bognanno”), the Regional Operations Manager of the City of Boston ( collectively,

the “City Defendants”), respectfully move for leave to file a 25 page memorandum in support of

their motion to dismiss the amended complaint, which is due May 7, 2021.

        As grounds for this motion, the City Defendants state:

     1. The City received Plaintiff's amended complaint on April 22, 2021. The Complaint is 37

        pages and contains 220 paragraphs. It asserts eight claims against the City Defendants
     Case 1:21-cv-10265-ADB Document 33 Filed 05/07/21 Page 2 of 4




   that seek to challenge the termination of the oral agreement between the Defendants and

   the Plaintiff.

2. Pursuant to Fed. R. Civ. P. 12(b)(6), the City Defendants will move to dismiss all eight of

   the Plaintiffs’ claims. Dismissal of all eight counts of Mr. Veal’s Complaint is appropriate

   because the alleged facts demonstrate that Mr. Veal will be unable to prove any of the

   claims in his Complaint. The counts include contract claims, a claim under Massachusetts

   General Laws Chapter 93A, unjust enrichment, and civil rights claims under 42 U.S.C. §§

   1981, 1983, and 1985. The contract claims must fail because Mr. Veal does not allege any

   contract between himself and the City, nor does he allege any enforceable contract

   against the City on the part of the organization he was a part of since a lease or other

   long-term contract with a municipality must be in writing and conform to other statutory

   criteria. The G.L. c. 93A claim must fail both because the Plaintiff has not alleged that

   the City Defendants’ behavior was unfair under the meaning of the statute, and because a

   municipality is not amenable to suit under c. 93A when it is serving a governmental

   purpose. The civil rights claims must fail because Mr. Veal has failed to allege sufficient

   facts to demonstrate the required elements: there is neither discrimination nor retaliation

   against him for a 42 U.S.C. § 1981 claim; there is no constitutionally recognized interest

   to support his due process claims under 42 U.S.C. § 1983; and there is neither conspiracy

   nor class-based (racial) animus behind the alleged conspirators' action for 42 U.S.C. §

   1985 claims.

3. The City Defendants respectfully submit a memorandum of 25 pages is necessary to fully

   set out the bases for dismissal, even after condensing the memorandum as best as

   possible. Several of the Plaintiff’s counts, including Counts II and IV, allege more than
         Case 1:21-cv-10265-ADB Document 33 Filed 05/07/21 Page 3 of 4




       one basis for relief. Specifically, the Plaintiff alleges violation of federal civil rights

       statutes and retaliation against him under said statutes. Both bases in each Count must be

       addressed by the City Defendants.

   4. Given the numerous issues to be addressed, the City Defendants respectfully submit that

       their memorandum will assist the Court in resolving this motion.

       WHEREFORE, the City Defendants seek leave of court to file the attached Memorandum

of Law In Support of Defendant City of Boston’s Motion to Dismiss.

                                               Respectfully submitted,

                                                  DEFENDANTS,
                                                  CITY OF BOSTON,
                                                  COMMISSIONER OF BOSTON CENTERS
                                                  FOR YOUTH & FAMILIES,
                                                  MARTIN JOSEPH WALSH,
                                                  WILLIAM MORALES,
                                                  MICHAEL SULPRIZIO,
                                                  LORNA BOGNANNO

                                                  By their attorneys:

                                                  Corporation Counsel
                                                  Henry C. Luthin


                                                  /s/ Adam Cederbaum
                                                  ____________________________
                                                  Adam Cederbaum, BBO# 661549
                                                  Chief of Government Services
                                                  Mary M. Jennings, BBO # 703037
                                                  Assistant Corporation Counsel
                                                  City of Boston Law Department
                                                  Room 615, City Hall
                                                  (617) 635-4030 (Cederbaum)
                                                  (617) 635-4049 (Jennings)
                                                  Adam.Cederbaum@boston.gov
                                                  Mary.Jennings@boston.gov


                             LOCAL RULE 7.1 CERTIFICATION
            Case 1:21-cv-10265-ADB Document 33 Filed 05/07/21 Page 4 of 4




        I hereby certify that I have conferred with Plaintiff pursuant to Local Rule 7.1 and the
Plaintiff confirmed in writing he did not want to limit or eliminate any claims in his compliant.

 5/7/2021                                        /s/ Adam Cederbaum


 Date                                           Adam Cederbaum



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the CM/ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies
will be sent to those indicated as non-registered participants on May 7, 2021.


  5/7/2021                                        /s/ Adam Cederbaum


  Date                                         Adam Cederbaum
